         

Exhibit 10.3
          Second Supplemental Indenture (this “Supplemental Indenture”), dated
as of February 22, 2010, among Viasystems Group, Inc. (the “Guaranteeing
Parent”), a parent of Viasystems, Inc. (or its permitted successor), a Delaware
corporation (the “Company”), the Company, the other Guarantors (as defined in
the Indenture referred to herein) and Wilmington Trust FSB, as trustee under the
Indenture referred to below (the “Trustee”).
WITNESSETH
          WHEREAS, the Company has heretofore executed and delivered to the
Trustee an indenture, as supplemented (the “Indenture”), dated as of
November 24, 2009 providing for the issuance of the Company’s 12.00% Senior
Secured Notes due 2015 (the “Notes”);
          WHEREAS, Section 9.01 of the Indenture provides that the Company, the
Guarantors and the Trustee may amend or supplement the Indenture, the Notes, the
Note Guarantees, the Intercreditor Agreement or the Security Documents without
the consent of any Holder of a Note to add a Guarantor or to provide for the
Guarantee of the Company’s Obligations under the Notes by Parent or any direct
or indirect parent company of the Company;
          WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
          NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Parent and the Trustee mutually covenant and agree for the equal
and ratable benefit of the Holders of the Notes as follows:
          1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
          2. Agreement to Guarantee. The Guaranteeing Parent hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article 10 thereof.
          3. No Recourse Against Others. No past, present or future director,
officer, employee, incorporator, stockholder or agent of the Guaranteeing
Parent, as such, shall have any liability for any obligations of the Company or
any Guaranteeing Parent under the Note Documents or this Supplemental Indenture,
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of the Notes by accepting a Note waives and releases
all such liability. The waiver and release are part of the consideration for
issuance of the Notes. Such waiver may not be effective to waive liabilities
under the federal securities laws and it is the view of the SEC that such a
waiver is against public policy.
          4. Instruments to be Read Together. This Supplemental Indenture is an
indenture supplemental to the Indenture, and said Indenture and this
Supplemental Indenture shall henceforth be read together.
          5. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE BUT WITHOUT
GIVING EFFECT TO APPLICABLE

 



--------------------------------------------------------------------------------



 



PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
          6. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
          7. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.
          8 The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Parent and the Company.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.
          Dated: February 22, 2010

            Viasystems Group, Inc.
      By:   /s/ Daniel J. Weber       Name:   Daniel J. Weber        Title:  
Vice President and General Counsel and Secretary       Viasystems, Inc.
      By:   /s/ Daniel J. Weber       Name:   Daniel J. Weber        Title:  
Vice President and General Counsel and Secretary       Merix Corporation
Merix Asia, Inc.
Viasystems International, Inc.
Viasystems Technologies Corp., LLC

By: Viasystems, Inc.
       as sole member
      By:   /s/ Daniel J. Weber       Name:   Daniel J. Weber        Title:  
Vice President and General Counsel and Secretary       WILMINGTON TRUST FSB,
as Trustee
      By:   /s/ Joseph P. O’Donnell       Authorized Signatory             

3